Invitation to Participate in DSMER Pilot Program 
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program.  

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.  

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-mattereligibility-response. 

Applicant has two choices with respect to this invitation: 
Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subjectmatter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. 
Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.    
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 02/12/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method of estimating a battery current limit for operation of a battery cell over the course of a specified prediction time, comprising: 
generating a plurality of current limit estimations by means of a plurality of current limit estimation sub-methods, 
wherein at least one current limit estimation sub-method generates its current limit estimation based on an RC equivalent circuit model of the battery cell, and 
wherein at least one parameter of the RC equivalent circuit model is set based on the specified prediction time and at least one variable from the set of: a state of charge (SOC) of the battery, a temperature of the battery cell, a state of health (SOH) of the battery cell, a capacity of the battery cell, and a current of the battery cell; and 
determining the battery current limit by finding the lowest magnitude current limit estimation in the plurality of current limit estimations,

Claim 10 recites a vehicle including a battery cell, wherein a current limit estimation for operation of the battery cell over the course of a specified prediction time is estimated by a sub-method comprising: generating a plurality of current limit estimations by means of a plurality of current limit estimation sub-methods, wherein at least one current limit estimation sub-method generates its current limit estimation based on an RC equivalent circuit model of the battery cell, and wherein at least one parameter of the RC equivalent circuit model is set based on the specified prediction time and at least one variable from the set of: a state of charge (SOC) of the battery cell, a temperature of the battery cell, a state of health (SOH) of the battery cell, a capacity of the battery cell, and a current of the battery cell; and determining the charge current limit by finding the lowest magnitude current limit estimation in the plurality of current limit estimations.
 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

a vehicle including a battery cell” is generally linking the use of the judicial exception to a particular technological environment or field of use. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, “a vehicle including a battery cell” is generally linking the use of the judicial exception to a particular technological environment or field of use and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(h)

Dependent claims 2-10 and 12-20 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE [US Patent Application Publication 2015/0326038 A1].
Regarding claim 1, LEE teaches a method of estimating a battery current limit for operation of a battery cell over the course of a specified prediction time, comprising: 
generating a plurality of current limit estimations by means of a plurality of current limit estimation sub-methods (sub methods, fast dynamics, slow dynamics, equation methods 8 and 9) (instantaneous and continuous current limits may be calculated simultaneous using equations 8 and 9 – 0061), 
wherein at least one current limit estimation sub-method generates its current limit estimation based on an RC equivalent circuit model of the battery cell (equations 8, 9, 10, RC equivalent circuit model – 0041-0045), and 
wherein at least one parameter of the RC equivalent circuit model is set based on the specified prediction time (different time domains – 0040) and at least one variable from the set of: a state of charge (SOC) of the battery, a temperature of the (0037); and 
determining the battery current limit by finding the lowest magnitude current limit estimation in the plurality of current limit estimations (figures 9A, 9B shows predicted instantaneous and continuous battery current limits with lowest magnitude – 0053-0055).

Regarding claim 2, LEE teaches the battery current limit is a discharge current limit and each of the plurality of current limit estimations is a discharge current limit estimation (figures 9A, 9B charging and discharging battery current limits – 0053-0055).

Regarding claim 3, LEE teaches the battery current limit is a charge current limit and each of the plurality of current limit estimations is a charge current limit estimation (figures 9A, 9B charging and discharging battery current limits – 0053-0055).

Regarding claim 6, LEE teaches at least one of the current limit estimation sub- methods is a State of Charge (SOC) Limitation method (state of charge - 0018, 0024).

Regarding claim 7, LEE teaches at least one of the current limit estimation sub- methods is an RC Model method, wherein an RC Model method of current limit estimation comprises using parameters of the RC equivalent circuit model including Ro, (equations 8, 9, 10, RC equivalent circuit model – 0041-0045):

    PNG
    media_image1.png
    80
    472
    media_image1.png
    Greyscale

where U1,k-1 and U2,k-1 are the voltages across the first branch and the second branch of the RC equivalent model, Δt is the incremental sampling period of the battery cell measurement, k is the sampling step number, K is the number of sampling steps taken (such that 1 ≤ k ≤ K and KΔt = tK), Ik is the at least one current limit estimate, and Vt is the final voltage after the prediction time has elapsed.

Regarding claim 8, LEE teaches the current limit estimation of the RC Model method is a discharge current limit estimation and the final voltage is a minimum allowable battery cell voltage Vmin, (equations 8, 9, 10, RC equivalent circuit model – 0041-0045).

Regarding claim 9, LEE teaches the current limit estimation of the RC Model method is a charge current limit estimation and the final voltage is a maximum allowable battery cell voltage Vmax (equations 8, 9, 10, RC equivalent circuit model – 0041-0045).

Regarding claim 10, LEE teaches the value of the battery current limit is capped such that the magnitude of the battery current limit is less than or equal to a cap value (0062, 0063).

(hybrid-electric vehicle, battery pack - 0019, 0020), wherein a current limit estimation for operation of the battery cell over the course of a specified prediction time is estimated by a sub-method comprising: 
generating a plurality of current limit estimations by means of a plurality of current limit estimation sub-methods (sub methods, fast dynamics, slow dynamics, equation methods 8 and 9) (instantaneous and continuous current limits may be calculated simultaneous using equations 8 and 9 – 0061), 
wherein at least one current limit estimation sub-method generates its current limit estimation based on an RC equivalent circuit model of the battery cell (equations 8, 9, 10, RC equivalent circuit model – 0041-0045), and 
wherein at least one parameter of the RC equivalent circuit model is set based on the specified prediction time (different time domains – 0040) and at least one variable from the set of: a state of charge (SOC) of the battery, a temperature of the battery cell, a state of health (SOH) of the battery cell, a capacity of the battery cell, and a current of the battery cell (0037); and 
determining the battery current limit by finding the lowest magnitude current limit estimation in the plurality of current limit estimations (figures 9A, 9B shows predicted instantaneous and continuous battery current limits with lowest magnitude – 0053-0055).

(figures 9A, 9B charging and discharging battery current limits – 0053-0055).

Regarding claim 13, LEE teaches the battery current limit is a charge current limit and the current limit estimations are charge current limit estimations (figures 9A, 9B charging and discharging battery current limits – 0053-0055).

Regarding claim 16, LEE teaches at least one of the current limit estimation sub- methods is a State of Charge (SOC) Limitation method (state of charge - 0018, 0024).

Regarding claim 17, LEE teaches at least one of the current limit estimation sub- methods is an RC Model method, wherein an RC Model method of current limit estimation comprises using parameters of the RC equivalent circuit model including R0, C1, R1, C2, R2, and OCV to find the at least one current limit estimation according to the following equation (equations 8, 9, 10, RC equivalent circuit model – 0041-0045):

    PNG
    media_image1.png
    80
    472
    media_image1.png
    Greyscale

where U1,k-1 and U2,k-1 are the voltages across the first branch and the second branch of the RC equivalent model, Δt is the incremental sampling period of the battery cell measurement, k is the sampling step number, K is the number of sampling steps taken (such that 1 ≤ k ≤ K and KΔt = tK), Ik is the at least one current limit estimate, and Vt is the final voltage after the prediction time has elapsed.

(equations 8, 9, 10, RC equivalent circuit model – 0041-0045).

Regarding claim 19, LEE teaches the current limit estimation of the RC Model method is a charge current limit estimation and the final voltage is a maximum allowable battery cell voltage Vmax (equations 8, 9, 10, RC equivalent circuit model – 0041-0045).

Regarding claim 20, LEE teaches the value of the battery current limit is capped such that the magnitude of the battery current limit is less than or equal to a cap value (0062, 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claims 1 and 10 above, and further in view of Plett [US Patent Application Publication Number 2005/0110498 A1].
Regarding claims 4 and 14, while LEE teaches the above limitations, LEE does not specifically disclose the sub-method is a Hybrid Pulse Power Characterization (HPPC) method.
However, Plett teaches a method for calculating power capability of battery packs using advance cell model predictive techniques and indicates one current technique in (0006).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of LEE to further be capable of using the HPPC method for determining change and discharge limits for the purposes of providing precise real-time estimates of power available to be sourced to a battery pack (0006). The HPPC method allows for considering only operational design limits on voltage; thereby maintaining minimal use of computational resources (0006).

Regarding claims 5 and 15, LEE in view of Plett further discloses the Hybrid Pulse Power Characterization (HPPC) method generates a current limit estimation based on the internal resistance of the battery cell as modeled by the RC equivalent circuit model (equation 2 – 0008, 0009).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUUSISTO et al. (US Patent Application Publication 2016/0131714 A1) discloses a method and a system are provided for determining a maximum charge current or a maximum discharge current of an energy storage cell of an energy storage device;
Boehm et al. (US Patent Application Publication 2015/0094971 A1) discloses a method for determining a maximum available first constant current of a battery over a first prediction period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862